Office of the General Counsel World Headquarters One American Road, Ste. 1038 Dearborn, Michigan 48126 April 27, 2011 Via e-mail and EDGAR Mr. David R. Humphrey Branch Chief Division of Corporation Finance United States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-3561 Re: Ford Motor Company ("Ford") Annual Report on Form 10-K for the year ended December 31, 2010 ("2010Form 10-K Report") File No. 1-03950 Dear Mr. Humphrey: Per our conversation, this is to confirm that we will submit our response to your comment letter regarding our 2010 Form 10-K Report by May 13, 2011.We appreciate the additional time, which allows us to consider your comments in the context of our upcoming Quarterly Report on Form 10-Q. If you have any questions or concerns, please do not hesitate to contact me at (313) 337-3220.Thank you for your time. Sincerely, /s/ Raphael Z. Richmond Raphael Z. Richmond
